Appeal by the defendant from an order of the County Court, Suffolk County (Braslow, J), dated October 29, 2003, which, after a hearing pursuant to Correction Law article 6-C, adjudicated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The application of New York’s Sex Offender Registration Act (see Correction Law § 168 et seq.) to the defendant, who committed sex crimes before its effective date, was proper (see People v Hernandez, 264 AD2d 783 [1999]; Doe v Pataki, 120 F3d 1263, 1285 [1997], cert denied 522 US 1122 [1998]).
*886The defendant’s remaining contentions are without merit. Adams, J.P., Ritter, Goldstein and Fisher, JJ., concur.